[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant has moved to strike the third and fourth counts of the plaintiff's complaint. At the time this court heard oral arguments on the motion, the parties agreed the third count should be stricken. With respect to the fourth count, the defendant claims the plaintiff has failed to allege a claim upon which relief can be granted.
In the fourth count, the plaintiff alleges, among other things, that the plaintiff paid the defendant for counseling services, that the defendant failed to provide therapy and/or counseling to the plaintiff, and that the plaintiff has suffered financial loss in that she paid money to the defendant for which I she received no therapy and/or counseling. The plaintiff also alleges that the defendant breach an implied contract to treat the plaintiff competently in thereby caused the plaintiff to suffer CT Page 11317 emotional anguish.
The defendant contends that the fourth count should be stricken because the plaintiff cannot recover for personal injuries on a breach of contract claim against a health-care provider without alleging and proving the health-care provider expressly promised to bring about a specific result. While this legal proposition may be correct, it is not dispositive of the motion to strike. The plaintiff has alleged in the fourth count a sufficient claim; she has alleged a cause of action to recover money she paid to the defendant. She has stated a claim upon which relief can be granted.
The motion to strike is denied.
THIM, JUDGE